Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 1-2, 4-16 and 18-22 are pending.
	Claims 1-2, 4-12, 15-16 and 18-22 have been examined.
	Claims 1 and 17 have been cancelled in the response filed 11/19/2021.
	Claims 1, 15-16 and 18-19 have been amended in the response filed 11/19/2021.
	Claims 13-14 are withdrawn from consideration as drawn to a non-elected species.
	The objection to claims 15, 16 and 19 is withdrawn due to Applicant’s amendment filed 11/19/2021. 
The rejection of claims 3 and 17 is withdrawn because Applicant has cancelled these claims in the response filed 11/19/2021.
					 
Claim Objections
Claims 18 and 21-22 are objected to.
Claim 18: the term “FR” should be amended to recite ---friction reducing---. There are two occurrences of the term “FR” in the claims as originally filed.
Claim 21: The phrase “continuous process occurs by metering” does not make sense because a continuous process occurs by someone not stopping the process. Metering merely is a measurement, which may or may not be continuous. For purposes of Examination the Examiner will interpret this to include metering.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-12, 15-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lecerf et al. US PG PUB 2015/0075796 (Lecerf).
Lecerf teaches:
A method for use in oil and gas operations comprising: see abstract; 
 prepackaging, in a packaging container, two or more dry components to form a dry composition, [0004] teaches wellsite packets with wellsite materials, [0020] teaches solids, which are dry components;
 wherein the two or more dry components comprise a friction reducer (FR) polymer, [0060] teaches a friction reducing agent;
and wherein the dry composition comprises a predetermined ratio of the two or more dry components; [0021] "Wellsite packets" refer to discrete packages of wellsite materials. The wellsite packages include specified solid and/or liquid components packaged in specified amounts into packaging;
transporting the packaging container to a wellsite; [0024] teaches transportation to wellsite; 
wherein the packaging container is selected from the group consisting of totes having a tapered bottom, sacks, railcars, and commercial trailers; [0029] teaches trailers, rail cars and other containers for packaging;
removing all or a portion of the dry composition from the packaging container; claim 25 the packaging removable by the drums whereby the wellsite materials are releasable therefrom; 
and mixing the all or a portion of the dry composition with an aqueous fluid to form a wellbore servicing fluid having known concentrations of the two or more dry components; see abstract;
and placing at least a portion of the wellbore servicing fluid into a wellbore penetrating a subterranean formation; [0019] teaches injection.
Lecerf does not specifically teach:
polyacrylamide.
Because Lecerf  teach “wellsite fluids and/or solids, such as chemicals, proppants, fibers, and/or drilling muds. By way of example, the wellsite materials may include solid proppant added to fracturing fluid, solid and/or liquid chemical additives added to fracturing slurry (e.g., fibers, particulates, crosslinkers, breakers, corrosion inhibitors), fibers and particulates (and other lost circulation materials) added to treatment pills (preventative or remedial), solid hydrofluoric (HF) acid precursor added to acid solution (e.g., hydrofluoric, NH4HF2) for sandstone acidizing, solid cement additives added during cementing operations, and/or other solid and/or liquid wellsite components” (see [0020])  and “friction reducing polymers”  (see [0060] and [0063]) and polyacrylamide is a chemical, a polymer and a well known friction reducing polymer, the Examiner finds that it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Lecerf and include polyacrylamide.
In fact, the Examiner would consider a cake mix in a grocery store to meet all of applicant’s claimed limitations, save the wellbore limitations, which would have been obvious. 


Lecerf teaches:
wherein the mixing the all or a portion of the dry composition with an aqueous fluid to form a wellbore servicing fluid and the placing at least a portion of the wellbore servicing fluid into a wellbore penetrating a subterranean formation comprise a continuous process. Applicant has defined continuous as “on the fly”. Claim 13 teaches continuous mixer, [0014] teaches on the fly mixers.
Claim 4. 
Lecerf teaches:
wherein the prepackaging further comprises dry mixing the two or more dry components to form the dry composition prior to placing the dry composition into the packaging container, [0021] teaches multiple chemicals in a single packet. [0050] teaches for example, multiple silos may feed various combinations of wellsite materials into one or more mixers to achieve a desired concentration and/or feed rate; If Lecerf does not teach premixing the chemicals, the Examiner considers such a step prima-facie obvious. See the cake mix box analogy with reference to claim 1.  

Claim 5. 
Lecerf teaches:
wherein the dry mixing the two or more dry components to form the dry composition is carried out at two or more separate locations. [0035] teaches the wellsite packets may be transported from any location. [0050] teaches for example, multiple silos may feed various Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 

Claim 6. 
Lecerf teaches:
wherein the two or more separate locations comprise a first location of dry mixing a portion of the two or more dry components to form an intermediate dry mixture, and a second location of dry mixing the intermediate dry mixture with another portion of the two or more dry components to form the dry composition.  [0050] teaches For example, multiple silos may feed various combinations of wellsite materials into one or more mixers to achieve a desired concentration and/or feed rate;
This step is prima-facie obvious. All it is is a repetition of steps. This has been held obvious. 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did 

Claim 7. 
Lecerf teaches:
further comprising: prepackaging, in a second packaging container, an add-on dry composition comprising one or more dry additives; transporting the second packaging container to the wellsite and removing all or a portion of the add-on dry composition from the second packaging container; and prior to placing at least a portion of the wellbore servicing fluid into the wellbore, mixing the all or a portion of the add-on dry composition with the dry composition and the aqueous fluid to form the wellbore servicing fluid having known concentrations of the one or more dry additives.  [0020] teaches additives. 

Claim 8. 
Lecerf teaches:
further comprising: prepackaging, in a second packaging container, an add-on dry composition comprising one or more dry additives; transporting the second packaging container to the wellsite and removing all or a portion of the add-on dry composition from the second packaging container; and prior to placing at least a portion of the wellbore servicing fluid into the wellbore, mixing the all or a portion of the add-on dry composition with the dry composition and the aqueous fluid to form the wellbore servicing fluid having known concentrations of the one or more dry additives, wherein the mixing the all or a portion of the add-on dry composition with the dry composition and the aqueous fluid to form the wellbore servicing fluid is part of the continuous process. [0050] teaches For example, multiple silos may feed various combinations of wellsite materials into one or more mixers to achieve a desired concentration and/or feed rate; [0020] teaches adding additives. 

Claim 9. 
Lecerf teaches:
wherein the removing all or a portion of the add-on dry composition from the second packaging container is part of the continuous process. Applicant has defined continuous as “on the fly”. Claim 13 teaches continuous mixer, [0014] teaches on the fly mixers.

Claim 10. 
Lecerf teaches:
wherein the prepackaging, in the packaging container, the two or more dry components to form the dry composition is at a first location and the prepackaging, in the second packaging container, the add-on dry composition comprising the one or more dry additives is at a second location that is separate from the first location. [0050] teaches For example, multiple silos may feed various combinations of wellsite materials into one or more mixers to achieve a desired concentration and/or feed rate; Lecerf teaches this because Lecerf teaches packing many different chemicals. They would necessarily be packaged in a different location because they are different chemicals. Even if the chemicals are brought to the same mixer, they would have 

Claim 11. 
Lecerf teaches:
further comprising: prepackaging, in a second packaging container, an add-on dry composition comprising one or more dry additives;  547554-v9/4727-06600- 45 -Atty Docket No. 2019-IPM-103670 UI US (4727-06600) transporting the second packaging container to the wellsite and removing all or a portion of the add-on dry composition from the second packaging container; and prior to placing at least a portion of the wellbore servicing fluid into a wellbore, mixing the all or a portion of the add-on dry composition with the dry composition and the aqueous fluid to form the wellbore servicing fluid having known concentrations of the one or more dry additives, wherein the prepackaging, in the second packaging container, the add-on dry composition comprising the one or more dry additives is at a third location that is separate from the first and second locations.  Lecerf teaches this because Lecerf teaches packing many different chemicals. They would necessarily be packaged in a different location because they are different chemicals. Even if the chemicals are brought to the same mixer, they would have to be held in some sort of container prior to mixing at the wellsite or put in a prepackage, and thus Applicant’s claim limitation has been met. Lecerf teaches using more than one or two chemicals. 




Lecerf teaches:
wherein the dry composition is a dry fracturing composition and the wellbore servicing fluid is a fracturing fluid, and further comprising placing all or a portion of the fracturing fluid into the wellbore, wherein all or a portion of the fracturing fluid flows through a perforated interval of the wellbore and into the subterranean formation as part of a hydraulic fracturing treatment. [0058] teaches fracturing chemicals.

Claim 15. 
Lecerf teaches:
A method for use in oil and gas operations comprising: see abstract
 dry mixing two or more dry components to form a dry composition, [0004] teaches wellsite packets with wellsite materials, [0020] teaches solids, which are dry components;
wherein the two or more dry components comprise  friction reducing polymer [0060] teaches a friction reducing agent
 and one or more components selected from the group consisting of a gelling polymer, [0060] teaches gelling agent; The solid particles (e.g., guar) used to form the gel;
one or more dry additives, [0020] teaches solid, i.e. dry additives;
and combinations thereof, and wherein the dry composition comprises a predetermined ratio of the two or more dry components; [0050] teaches For example, multiple silos may feed various combinations of wellsite materials into one or more mixers to achieve a desired concentration and/or feed rate;   [0021] "Wellsite packets" refer to discrete packages of 
placing the dry composition in a packaging container; transporting the packaging container to a wellsite; [0024] teaches transportation to wellsite; 
wherein the packaging container is selected from the group consisting of totes having a tapered bottom, sacks, railcars, and commercial trailers; [0029] teaches trailers, rail cars and other containers for packaging;
 removing all or a portion of the dry composition from the packaging container;  claim 25 the packaging removable by the drums whereby the wellsite materials are releasable therefrom;
 547554-v9/4727-06600- 47 -Atty Docket No. 2019-IPM-103670 UJ US (4727-06600) mixing the all or a portion of the dry composition with an aqueous fluid to form a wellbore servicing fluid having known concentrations of the two or more dry components; and placing at least a portion of the wellbore servicing fluid into a wellbore penetrating a subterranean formation, wherein (i) the dry composition is a dry fracturing composition and the wellbore servicing fluid is a fracturing fluid, (ii) the dry composition is a dry gravel packing composition and the wellbore servicing fluid is a gravel packing fluid, or (iii) the dry composition is a dry frac-pack composition and the wellbore servicing fluid is a frac-pack fluid.  abstract, [0019] teaches injection; [0058] teaches fracturing a formation.
Lecerf does not specifically teach:
polyacrylamide.
Because Lecerf  teach “wellsite fluids and/or solids, such as chemicals, proppants, fibers, and/or drilling muds. By way of example, the wellsite materials may include solid proppant 
In fact, the Examiner would consider a cake mix in a grocery store to meet all of applicant’s claimed limitations, save the wellbore limitations, which would have been obvious. 

Claim 16. 
Lecerf teaches:
The method of claim 15, wherein the mixing the all or a portion of the dry composition with the aqueous fluid to form the wellbore servicing fluid and the placing at least a portion of the wellbore servicing fluid into the wellbore penetrating the subterranean formation comprise a continuous process. Claim 13 teaches continuous mixer, [0014] teaches on the fly mixers.

Claim 18. 
Lecerf teaches as set forth in claims 1-17 above
A method for use in oil and gas operations comprising: 
dry mixing two or more dry components to form a dry composition, 
wherein the two or more dry components comprise polymer and one or more components selected from the group consisting of a gelling polymer,
a first portion of one or more dry additives, and combinations thereof, 
and wherein the dry composition comprises a predetermined ratio of the two or more dry components;
547554-v9/4727-06600- 48 -Atty Docket No. 2019-IPM-103670 UJ US (4727-06600) placing the dry composition in a first packaging container; wherein the packaging container is selected from the group consisting of totes having a tapered bottom, sacks, railcars, and commercial trailers; [0029] teaches trailers, rail cars and other containers for packaging;
prepackaging, in a second packaging container, 
an add-on dry composition comprising a second portion of the one or more dry additives;
transporting the first and second packaging containers to a wellsite; 
removing all or a portion of the dry composition from the first packaging container; 
removing all or a portion of the add-on dry composition from the second packaging container; 
mixing the all or a portion of the dry composition and the all or a portion of the add-on dry composition with an aqueous fluid to form a wellbore servicing fluid having a predetermined ratio of the polyacrylamide FR polymer, the gelling polymer, and the one or more dry additives present in the dry composition and the add-on dry composition; and placing at least a portion of the wellbore servicing fluid into a wellbore penetrating a subterranean formation, wherein (i) the dry composition is a dry fracturing composition and the wellbore servicing fluid is a fracturing fluid, (ii) the dry composition is a dry gravel packing composition and the wellbore servicing fluid is a gravel packing fluid, or (iii) the dry composition is a dry frac-pack composition and the wellbore servicing fluid is a frac-pack fluid.  
Lecerf does not specifically teach:
polyacrylamide.
Because Lecerf  teach “wellsite fluids and/or solids, such as chemicals, proppants, fibers, and/or drilling muds. By way of example, the wellsite materials may include solid proppant added to fracturing fluid, solid and/or liquid chemical additives added to fracturing slurry (e.g., fibers, particulates, crosslinkers, breakers, corrosion inhibitors), fibers and particulates (and other lost circulation materials) added to treatment pills (preventative or remedial), solid hydrofluoric (HF) acid precursor added to acid solution (e.g., hydrofluoric, NH4HF2) for sandstone acidizing, solid cement additives added during cementing operations, and/or other solid and/or liquid wellsite components” (see [0020])  and “friction reducing polymers”  (see [0060] and [0063]) and polyacrylamide is a chemical, a polymer and a well known friction reducing polymer, the Examiner finds that it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Lecerf and include polyacrylamide.
In fact, the Examiner would consider a cake mix in a grocery store to meet all of applicant’s claimed limitations, save the wellbore limitations, which would have been obvious. 

Claim 19. 
Lecerf teaches:
wherein the mixing the all or a portion of the dry composition and the all or a portion of the add-on dry composition with an aqueous fluid to form a wellbore servicing fluid and the placing at least a portion of the wellbore servicing fluid into the wellbore penetrating the subterranean formation comprise a continuous process (also referred to as an "on- the-fly" process).  Claim 13 teaches continuous mixer, [0014] teaches on the fly mixers.

Claim 20. 
Lecerf teaches:
wherein the continuous process further comprises removing all or a portion of the dry composition from the first packaging container and removing all or a portion of the add-on dry composition from the second packaging container. Claim 13 teaches continuous mixer, [0014] teaches on the fly mixers.

Claim 21:
Lecerf teaches:
wherein the continuous process occurs by metering; abstract teaches metering device.

Claim 22.
Lecerf teaches:
wherein the two or more dry components comprise a surfactant, a breaker, a pH-adjusting agent, an anti-caking agent, a diverting or bridging agent, a chelating agent, a biocide, a de-emulsifier, a salt, a crosslinking agent, an anti- moisture agent, a degradable or non-degradable fiber material, a buffer, a clay inhibitor, an iron-control additive, a caustic, a scale inhibitor, a corrosion inhibitor, a relative permeability modifier, a curable resin, a resin activator, a tackifying agent, a surface modification agent, a nano-particle, or combinations thereof, see [0020] teaches “wellsite materials”.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended are not taught by the reference(s) in the rejection. The Examiner respectfully disagrees. The rejection has been amended to so demonstrate where the amended claim recitations are taught.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.